OFFICE OF      THE
                     AlTORNEY           GENERAL OF TEXAS
                               AUSTIN




Honorable TOXIC, Eiw~
stat0 AWlltOr end gtriO~O~0p
Aumtlnl  Torar
Deer Sir:




                                               a   0r thi8 dr-
                                                 e u&laoooant8
                                        te he8rurW    in tha pap
                                          n baaed te rtate em-
                                         been lmrS.gnrd by 8tiia
                                        lq o ear t
                                                 o ohua ve
                                                         ark&
                                     hove #taOed general
                                     d.11 be lmwerod rep-
                                    v&ioh thrr.8p$mr    ia SOUP




           -lb this provlrionnan6rtory             opal
      the Steta Tr66aurexW
              Xta four   rht   question evldentlg  you #r* r8-
ferrfng     to Artlolr    4372, a8 aam      by the I.2~4 Le&ir-
 lature        in   1931.      sala      article   made4   aa lollo*.s:
                 *The Treesurer ahall keep true accounts
          of the rfioa !pts and expanditurer   of the pub-
          110 -txmys 0: the 'Fres6ury. anC close his
          accwnts    annus,llp on the Pat aey of Au,Tust,
          vlth the ?rop&r leiv.~l TC!UO~~TS for the nam,
          dlstln~.u:ehia~   batwoen the rtca2pt.t m2 dis-
          burtammts of’ each fl~scal ye)rr.*
             You arc advised that Artlole      ~372 aakea it
 aanthtory upon the Stetc Trsasurtr to keep true au-
 oounts 0r          tbs
                   rectl.pta and exptnaiturae   or ths public
 treasury.    Your ettentlon     is also celled to the feet
 that   the Le.$fslature has not left ths matter      of the
 katrlng of t&c sccoucts       to tfm State Prceeurer'fi  die-
 artticn entlxalg,       but has pesssa uummous artloles
 troa time to time which detfno thr type at racordr
 aacl acccmnts to be kapt by 88ia state Treemurrr.
           In oonasctioh   with your queetlol                       number 1,
 you have asked the. followlAg quartloaa:
                “2.   Dosa the ~rOri8ion   *true aocountr
          or  . . . ax~eadfturee of mbl.ic mxmym *
          nwm that the State Treasurer nnaet lgtp
          a rsoord/or   account discloelng   only the
          number and stunt     of State warraats  Paid
,-        by h&a (ISIState Traaeurar?
                     Or daen ‘true aoeounts or exptn-
                    “3.
          dltures Gf public liontya* man that  the G,tsta
          Trtaaurdr must kae3: B record/or naoount att-
          ting out in detail the nuabcr ttna asouslt 0r
          east. state mrraat reeelvad ~(1 pid by &lm
          a8    Stste       TraaaurerT

                “L.  iioca this statute raau that the
          Stata Txtaaurar mmt also keep a reaord/or
          aocount setting out tha person, aorporntlon,
          bcnk, eta., who piTi8Ated such wplrrant to
          him cs State Trashlurer   and wha rsoalved pa?-
          ZQent theram?

               "5.  Gr doer this statute mean that be
          must alao keep an BCOOUat/Gf record showing
 Eonorablo      To:.\C. Tin&, 73~8 3


       that     ti‘e stat.* ha8 aischrf0a    ite   obli?atlon
           to the payee or .euch warrant?*
              In answer to the above quoted qutrtlons,       you      are
 advised      that
                 Article k3e2 or Vernon's Lnnotatrd    Clvll
  St~~tutca, a8 emended by tke L2nB Legislature     in 1531,
  ccmtrols the type 07 reglwter to be kept by the Statr
  Treasurer to show the iosueoce    and poymbnt  of warranta.
  said articla   reads as rollons:
               *?ha Tressurrr S!XIX keep rs&ieters        of
       warrent   8 lowed,   on6 for eaob class of warranta.
       The Cz::ptrollor~ehalJ     furnish lists   of warrant.8
       lbmod, which lists      shall ba oosparaa with the
       rarrente nnd shall c.:nntftuts      the Traacurar’r
       rea,lstars of wnrratita    isstma.   Tbb mounts of
       warrsnta lssurd aball br added by the Trsaourer
       and Fortd      a~atmt the totals cf the warrent reg-
       lst~ss.     The date or peymant of all wsrranta       shall:
       be ata=peQ on tbe aborr regl8ters.         The Trsraurcr
       shall krep e *warrant8 paid re@rrter.*          In thir
       register    the warrents shall be entered eaoh day
       arhmnpaid; the number and amount OS asoh warrant
       paid baixg entered.      S~arrantr shell bo maped        bf
       olaesra    and separate tot.816 of warrants paid fmm
       aaot fund shall be ehown, es wall as the grand
       tctel of all warrant.8 p0ia raoh day.        The Traes-
       urer shall furnish     to tha Comptroller eaoh day
       a ccpy of the warroztta ytld register       ehowiw the
.~ :   werrants ra 14. The Traestmer shell keep e rag-
       later    of warrants cancelled,    on whloh shall be
       entered the detalla     of all warrants oancellaa.-
               It is tc be noted that     tCe wwammta     paid registera
  which the State Trrano~rsr !maet keep, under thasi;thority          of
  the ebc9e quoted erticl4,     mat state the number end mount
  cl each warrent paid.      That iafor?ation    concernhe     eeah uer-
  rant   is to be entered cn the 3x9 v:hen the warrant is paid.
  In other wor00, th2 Laglnl3ture       has mt left thle matter up
  to $56 Qiscretlon    of tfie Treasurer with the broad Uutr On
  said   Treasurer to keep trus aaootmts      and sxpen~lturae     Of
  public amaps, but baa (r.ons furthpr 6~:: has stated syrclf-
  icell~r xhst iafonetion     ehsll be co::tafned in the warrant8
  piQ regSster.      The Legislature    haa not ptovfdad herein
  that t?lQrarrante paid rsgleter       shbll lndioate     tc what
  person or fim the warrant was actually         Fald.    Under
Honorable   Tom C. King,   Pete &


Artlole   4382 eaoh armant     is to be set cut aeparetely
 In the warrent     raid reggister as to the number of raid
warrant an4 amount.      %ltl Tr66sUrer's re&itW      Of War-
 renta Issued In   Zurnished   hlrp by the Comptroller aster
such varrenta    sre Iseued.     In this rcspctct It Is to h
poil?tsd out that suah Warrant rsgiater,       a oopy o: whioh
 tha Ccnptrollsr   makes end furnish613 to the Treasurer,
contains the information rsquired by Artlole         4359 as fol-
low :
            *And such regloter shall consist of'
      en entry of the agaunt of the vsrrant,
      name of tha pags, epprcprlatlon   to vhloh
      oharged, and such other inroraation    ee may
      be daamd   advisable by the Cos~troller.*
            A copy of thle  warrant reglater Is kept by the
Treasurer,   end It In only wheu the warrant is eotually
paid that th8 smue Is to be entered into the warrants
paid rsgistrr.    In this m(lnn6r ths Treasurer Iti protided
wltha rroord xtilah shove When tha varl-ant was peid, and
thereby when the atete has disoharged Its obl$Fatloa      qa
such warrant.    The actual payment by the Traasurrr or tha
varrent  is under tht authority oi Artiol6 1371, Whioh pro-
vides In part as rollowa:
            *The Treaeurer shall count6rsIgn end pay
      all varrants drawn by ths Coqtroller   on ths
      Trsasury wh:oh era authorized by law . . .*
            Ey way Of 8mnn6ry, th6T6fOl.6,       the Leglelature
ha8 llOt b.?ft th@ qU68tiOn Of the type Of Vtirl-eZit r6&ist62'
to be kept to the disoretion       of the Stat6 TreaSUr6r tandsr
the gcaaral prorlelon      that he kssp trua accounte of the
sxy.anditures of pub110 m~nuys. but th6 LC@#JlatUre         -S   eons
further anti has epcclflcally      dsflned t&is type of regleter
to bs k6pt by the State Trcaeurar and the infomation            to
be coatolned In such rsglstar.         It ts tha opinion of this
dspertmnt     that Article   L38!2 must be strictly   omplied
with by the Stat6 Treasurer In ksepiug the registers           and
oooounts.
             “6.  Certain banks, werraat oespanIsa,
      sad finance aaupaniee    here follov6d  the
      prsctiae   or 16udIm ':!omsy to atats  em~loyeee
iioncrable        Ton    C.   King,           Fqe    5




       nW.c3 loans %re nacurcd by 6:: aesipment
       by tha enployse to t&a vmrrent coapany of
       all warraute due much em,~lo,pos by t.be
       stoto.  Thm i:rr:o uead by 3oan Cw Coapsny
       ramIs a6 tollws:
                  ** Pate                           193-     ;;0t6   $:w
                                                           Date    ~ed~l%uoe
       Vieaslrud front John Doe                                             7i
       Comyny the above aaount
       as an adranc6d payment                tI
                                             \          f
       to me for ths purohase
       of 8 wsrrant or check                 $         ‘P
       due tm by the Stats at
       Texas or Fedsrol Government In the amount and for
       the prriod stated below.     1 htreby oesttiy      that 1
       have not &i~Qn 6n order or ae~l~ned raid warrant
       or aheck to any other lndirldual,       firm or oorpora-
       tion.   I hereby authorize delitsry       oi said mrrrant
       or check to ths above Company, and author&t6 said
       Coqxny to 6ndOr66 6638 tor 166 Kh6n rcosivsd.           The
       dlsoount on this Item Is to be on the full amunt
       or warrant or check.     For value   r%O6iV6d.     Thl8  or-
       der la Irrevocable   until tiio above eaount is fully
       paid, Including 10% attorn6y’e      roes.
              (   ) Blue           (      )     vh1ts




        J                      Fxpsrls 6
        ..,        .."         . . . . . . . . . . . . . . . . . . .
        . . . . . . . . . . . . . . . . . . . . . . . . .
               “This          form Ie not            aworn    to before   6 notary
        publlo.
                  *(a)        Ia   thle        assI&msnt       legal‘?
             *(b)~ U so, is it bind&w upon the Comptroller
        or Public Aooounts or 6 publla ofrlolal or anployeo
     vri:c df.s^rribcteo such warrunt 60 thst upon
     tlra pr&antrrsent to him nf this as6Qnment
     be aucit. deliver   to th6 naslgnar all vzwrants
      cr eny earrant in his ~ometiuton in w)iich the
      asclgor  Is tmated payee?”

            The instrument rhiah you mclaes 1~ on6 whit&
the R~E~Oezplcpoe       a1gr.a prior to the ioeuanas to him of his
at&cc pay asrrant.       The in8truwnt     thursfore operates in
tArOti&a9d in f8ct s8 a %Qhrp       eZS.%&!UWRt,   end LBURt br oon-
aidrr~~d SC suoh.     'hl VOiiditr Cf- CiGOhifAStURiL8ntdSpSll6$
upcr, the assl~nebilitp.of      th6 U,oLery of 8aid a-ployee,
rhlch 6618ry th8 warrant repreasnta.          It i8 t0 be pOiCt&
Out that thei e~ri@3t8eEt Cal18 f@T the ~UrCh880 Or train8f6r
of tr.o warrant or thank due the sapioyes.           ml18 iastrumtrnt
emi ths puestlon you cwkT&itczplatt,          tb6reforta,   that  tba
lrstrulnent Is an esnQnm6at of 6 wsrr6nt or check due the
employeei because ot talery which .",a~ b6an earned.           In thi8
c.ancttion   it is to be pointed out thet the unearned malarp
of a public officio1       aannot ht sr;aigned.     5 COl?FUS Juris
873 CoZtcin8 the fO~lUWiRg f8Z@Mg;e:
              "The r88aon for the rule is not 8 desire
      to protoot t&s private lntsreat     of euch of-
      tiarrs,    but i8 one of publlo policy,  based on
      the neoaslsity of sacurine, the aftioiraoy    oi
      ths publia service by lnmuritg tbst the fundo
      provided for its ~latananoo      shall be received
      by those who nra to perrormthh work, at t&t
      periods appointed ror tholr paymtints.
               mhpplicntione of rule.       The rula that
      an offfoar     camat n&e a raiid asai@Imant
      by cntioPp6tion      of his serlery or fe6s be
      born ap?litd      to siawnyd-iff'arent c:aesee of
      offiaarn,     including orzp offloers,       naval
      orriosrs,     superintendent      in dapsrtmeo t of
      public cLariti66,       assistant    parlxmentarj
      ccunael for t&e treemurg fn EnglenS, clsrka
      in She United f?.tEtcE trst36Urg dO'?Oirt.aent,
      ?napeotora cf cuetwA3, xlel5. Osrr16r5,
      If@thouor      ka6~6rs~ couc:y es06s3,'cr6,
      civctry treamrerr; I c14rkd or tha peach,
      clerks of wurt, nuotcre In charicory, re-
      cefvers,  Cistrict   ar proaeouiir*: attOrn8ya.
      sheriffs ) paica.?l8n, STUI5unioipal    firan%n."
        Honorable        Tom C. King, rake 7


                    TLe Suprem  Court of Texas in tbe case of
        Stats Blatlone   Bank or El Faso VS. Ylnk, 24 s. if.
        256. held that thr above quoted rule applies in
        Teaaa, and stated as followa:
                         (at pages 257-258)
                      ". . . .The law pmridoa ooapenaa-
                tlo nror  otricial   lenlo a in order to
                enable the offioer    to be free from the
                oarea O.r aaklng   provlaion r0r his own
                rupport and that    or hi8 rmily during
                the term of offloe,   that he may devote
                his wsolo time to the dlachargr     of the
                dutisa or his orrloe.     Ir such orrlcer
                ia permlttea to arelgn Me arlary or reaa
                before earned., he as9 thus deprive hlm-
                self aEd melif    0r thls support,   and to
                aeouro it he muat look to $0300 other
                source. thereby aeprlvlng the atats 0r
                the careful end thoup,htful attention     that
                the publio lntereat   demnds.    A hunsry
                man 1s weak in the precrencs of temptation,
                no setter what may be his ability     to with-
                stand it. in a sta to of IddepenUenoe. To
                deprive ruch an otrloer of the mana or
                daily support for hlmaalt and ramii~,
                while his bi;Pe aust be given to work in
                whhbohhe oau axpeot no relief,     would. be
    *    .~     a strong induonment to resort to aathods
                whloh, ir not dishonest,    ma0uia at least
                be inconelstant   with the yubllc good, end
                the dlgnitg of his OfflOe bs deatroped bT
                losing the rcspaot and conflbence     or the
                pub110 . . . .*
                         sea also   tha   cam of Villliaaa   vs.   Ford,   27
        s.    -2. 723.
                    As to just whiah eaployeen are oonsldered
        pub110 officials      under the holding of the Supreme
        Court of Texas lntha       P’ln* oess, m:re,  lo undecided
        in Tame.     ‘i;e uan, however, see the extent towhioh
        the rule has bean axtended fn the quotation       iron
i       Corpus Jurls,     supra.   The court ot Appeal8 0r tintu0ky,
        in th8 OOSO Or SOhIIiitt WJ. DOO~i43,     1LC 9. Wrn197,
XonorabLe Ton C. King, page 8


hsld the rule to apply to e rlremn.    In eo holding
the court derined the tam “public oftlceP    eu it is
usrd in this oonneotlon, ae rolloios:
             (et @age 198)
               “The word8 *rubllo ortloer, 1 ma ueed
        In theme oplnlomr, man one rho rondera a
        pub110 servloe;   o sertloe  ln uhlch the can-
        era1 pub110 ia lntersatea.     For Ii It were
        not SO the reason for the rule would be
        wanting, ineemoh as all the opinions ex-
        prassly aeolars that the rule lo not
        adoptad for the benefit or the one rsnder-
        ing the service.    Is a tlrenan n public
        ofrlaar nithln this raanlng?R
          The Supreme Court or Missouri ltteca+lad the
rule to an aselgnment made by a post orrlce mall aar-
rler.  S8e State ve, Wllllamoa,  23 6. V. 1.054.
              The rule announced above, however, doer
not apply to aalarlrs     or *rages or tees or public of-
riOera uhioh hava been earned, although the sans ars
,unoolleoted.     The Court o? Civil kppeela OS Teme, in
the case of Sager ve. Glty       or lFao0, LO S. W. 549, writ
or error reruard by the’Suprane Court, so held.        Tha
oourt stated 8% follows:
*- ~;        (at   page 550)
               “r . . . %(I do not hold that an of-
        ficer cannot assign his earned fees or
        salary, beoause the right to do so would
        not produoe the ease results     that wouLd
        follow the snrorced application      Of much
        compensatloa to the payment of hle debts.
        If the money were in the treasury to
        pay tha oifloer    for the services   rendered,
        there would be no InUuoemeaf to sell him
        claln for less than its race valur; and,
        It the zoney were not on hand to po,y ror
        the services    rendered, it might be neo-
        essary for the wrrioer to dlsoount his
        clalrP, in order to &et the maans to sup-
        port himself   end f8~lly   . . . ."
  Honorsble       Ton C. Klll;~, pegs 9


                  The ~a)r~eprlaalplo \‘a~)announced by the court
  of Civil       kppsals of Texan ln the csss of Tho;apson va.
  Cu;u;;,        et al,  35 3. 1. L12. The oourt atetrd as
             :
              /*It is 0lrarly    Izaplird from thosa
       authorities    and tbr others cite4 In sp-
       psllant*a   brief tbt when thr official
       aerviors era perfomod, and thr salary
       or 1~4 earned en4 due, publlo polioy
       does not prohibit     their arrlgnment . . .*
             Th6 Oalvcston Court o? Clv5.1 Appssls In thr
  oar4 of Bated vs. Flrrt Stste Bank in Csldwell,      105
  S. 91. (26) 784, rrlt or error dismissed,     bald thst a
  public oftloer’s   fear ware sss~,aable   after the nape
  ha4 bean eemrd,    rsgsrdlese  of the fact that they ha4
  not been oollected    Prom thr Stnte Comptroller,   snd b
  state warrant for the 88ms had not been Issued.        Ths
  holding In that case aonoenad fees of a tax colfraotor
  which had been ase&ned after thal had been eerneu, but
  prior to the lssuaaco ot a state    warrant by the Coap-
  troller  In paymsnt of the BBIOO.
              Yourma advlrrd,   therefore,   that the tmeernsd
   ealery of a pub110 cftloial    Is unersignablr,   bat that
   ths portion of hia we&m or sslary which has barn earned
   may be eral$nad prior to the tiao e warrant In payment
   of the sass 1s 145u4d.     In this eonneotlon your atten-
   tion is again called to tha hat thst the parparted ln-
,’ strummt considered    in this opinion r’roltda thet ths
   warrant or oheok la due the e~ployre.
             Your attention  la further called   to the fsot
  that where wa&es or salary were properly assIgnable
  because the ease had been eornsd, but e Warrant for tha
  mm had not 88 yet been issued,       Artlolc  6165s. Section
  6, Vernon’s Amotatrd Cl911 Statutes,      would apply. Said
  article  readi as follows:
             *Such bond when so aprrcsvsd by the
       county JuEgs eke11 be fitid, together
       with the said aft5davlt,   in the County
       Clerk’s otfice  in the County in which add
       loan broker is located   end doing buslnese,
       an4 ths said bon4 shall be rsoordad at
       length by the County Clerk in a well bound
     book kept   for tile t pur~:onri, TL<>t$.$Ct).rq$j-
     sigarnent of weg.49 3x contract provi4ing
     for the purohase oT !:a;!es, mortgages, i‘cwr
     of Attorney to oollcot     or o%br tra12~iar of
     the ealary or vmgas of 0 mrriled ixm 6n4
     each bill ot oale or chattel .aortgaEe u~an
     housetold or kitchen iurafturs       cl H aarried
     aan shall be. said unless the rie.:;iebe msde
     end giran with the ~ooussnt of ttro wlf”e, on4
     such consent shall be evidenced by the wife
     jofninp, in the assiFnment. mr,rt~aga, Fowr
     of Attorney to colL0ot,      or other trscsfcr
     cf salary or wfqas on:3 the aifriing GP her
     nma thereto RIX! by her xepera+:e scknowled&-
     ment thereon, taken plnd rrrrrtlf5.d to by II
     Frcpcr offlosr,    substent5ally    fn the rao4e
     provided for the acLnow2e4gment of H wife
     In the conveyance of D howsetenC.n
            The above Q:,iOtsd article snu?d apply wkcre
wages 37 eolary wr6 balng saalgned prior to the loeuaaaa
of the wnrrent in paym6nt o,C 3~8 E~zL:E. t:r necaerlty   it
would sot a~@g u;hera t!ze *.wwrant V:&S Carrued ffir the
eam, beoeuee then t&e aeze nwld not operets 06 E ceg,e
eeeignment, but would operate aiu the trsnsfcr     of a SCR-
negotleble    instTum6ut or a8 the CaSkiii?&-inOf the e.%-
~loyse’a   rey chsck.
           IA order thrmt x4 z2y ha able *to ascerta5.r~ the
validity  of an aazignxent of a state warr:lnt, ?t is new-
efsary to sefd exactly vit,at type 02 eai instrument such e
u0+~at LB. The btet exg?eanisn a~ to the cL;-ratter
cf R stn:e warmnt ~88 3z  Honorable   Toa C. King,    ~"6;s 11


        rant for th6 o?rAlnt stated      in its race
        or to pay the full amcunt of such warmat
        eximtad.   No purchaser of the wr:ant,
        whether In good faith or not, mild
        la&ally demand fro3 the state the ragment
        of mere then the amunt which xa8 owing.
        se6 EDOr.  or Law Froo., vol. 11, r;. 531;
        volume 7, p. 818; volum 36 p. 895;
        Corpue Jurla, Vol. 59,     &   8 406;
        Tar. JUT. vol. 11, Q. 6t?5, 8 118.
              T3pesklng or the negotiability          of a
        werrant, in t%r saotlon of Corpus Jurls
        mentioned above, it la said:       ‘It Is not,
        horetsr,  a negotlablo   lnstrumsnt In the
        mm84   of the law narchant 80 aa to shut
        out am against e bcne fide purohaeer ln-
        qulrlas 6~ to ite validity     or preclude
        detanmr   or sat-offs   whioh aould be
        assorted as against tha orlglnal         paysa.
        l * * A.6 ag9inst   tha 8tptr  ths    soeigaar
        aoqulres no greater rQhte than the party
        to whoa the warrant was originally          ltwued.*
              Vroa the Ssotlon of Texas SurZapru-
        denoe mentioned, tha fol.lowlng Is quoted:
        %hll.r warrants are in thr ordinary form
        of oo~merolal paper, they do not poeseas
        the quslltles     of such paper; they are not
        negotiable    lnatruments.’  . . .n
*- .I
            Thdr8 oau be no question   but that etste war-
 Cent.8 are not negotlclbls lnatruments as t&a 8asa were
 known under the lau of mrohants.      Your attantIGn ie next
 called to Article   569 of the Eevieed Civil Gtetutas Gf
 T6xnal which reada as followsr
              "The obl@es or easlgnae  ai  any
        written lnetrument not negotiable   by
        the law Gf zmrchsnte, zay by asalgn-
        msnt transfer all his lntrrast   thara-
        in to another."
            !% era unable to find any reason why Art1010
  569 would not fgply to state warrants.   Under the author-
ltp   of the
           above   quoted article, it has been held that
oredlt msnorandum may be assigned.    See Rsd tbtor Co.
v. Goad ‘Motor Co., 24 5. W. (2d) 67.
           It was alao held that tlar checks issued by
en employer are assignable   by en mployss.   See Aldridge
‘Lumber Coaprnp ve. Graves, 131 S. W. g1.6, writ of error
 d-kalassd by the Bupenr   Court.

           Th5.s dspartmsnt ruled in en opinion  dated
July 1, 1937, addressed to the Honoresbla George A.
Sheppard, Comptroller    of Fubllo Aeoounta, Hhlch opinion
wes written by the Eonorabls SoOtt Gaines, Flr6t Aaeia-
tant Attorney Cener al, that whlla W>te wnrrante    are
not nagotlablr   lnstrumrnta,  tha $838 my be aaslgnaa.
Said o?lnion reade in part aa follows:
               “It is the ~41 Battled law of this
       State that Etate or oounty warranta are
       not negotiable     inetrumenta but are NO-
       nep.otlablr lnstrumsnta r;lthin th6 law
       marohant but the title      to aucb wsrrmnt
       may be transferred      by endorsement anb de-
       livery,    but an assignee would aoqulra no
       greater r1Rht.e than the garty to whoa the
       warrant wea origlnnlly      ioaued.   In other
       words, an ordinary State warrant drawn
        ayei-t    the Stats Gsnoral Mvanue Fund
      .-in the hands of an ses&nee would bs
        eubjeot to the aazae defensss and off8ets
       whloh could be esssrted      against the or-
        iginal payee.     Spsrr v. Stata, 58 ?. X.
        (26) 95, 123 Tax. Cr. hip.      188; tit   bt
       Belton v. Earria Trust and Ssvlngts 8ark,
        273 6. W. 911, afflrsad 263 S.
       Laeator v. Lopez, 110 TOI . 186 ‘i’il;64’S.
       V:. 393; Galloway PD. Sheppard, ‘69 s. P;.
        (26) 4l7 (wit     of error dimalsaed).
                 “Therafore t anrst-.erlng ycur flrat
         queatlcn,     you are reeljeotfully   sdvlsad
         that a warrant drawn against the State
         General    Rrvenue  Fund is not (I negotiable
         instrument in the sense that tha law mar-
         chant would shut out as ctpaiast a bona
         fide puroheser lnquirlas        8s to ita vel-
         ldity or rrealuds defenses or set-offa
             whlah cou?d ba asserted a;la:nst the or-
             l~lnal paycre. A4 o~vx!nrrt the state the
             aerf@nas aoqulres  no prsatrr   ri&ts    thsn
             the- party to whom the warrant ‘was or-
             iginally   issued. ln other words stats
             werraata are not negotiable    instr~enta
             l’urthar then that title   may be trans-
             Ierred by anQorsenrnt and delivery.”
                    You Oomuwnt in your letter   on the faot         that
        the ions for the vaTrant sss&nment is not sworn              to
        berore a notary public.    You 6re advised that It           la
        anneoaaeary t&t a written eesigmrhnt      be morn   to        and
        ecltnowladged.   Sea 6 Corpus Juris   houndan 1099.
                   You   ore   a6xt conoerned with wbcther or not
        aaah warrant asslgmant       is binding upon th6 state
        aTent who delivers      the warrnnt to the paye8.     As a
        pneral      rule, valid essl~nmente ere hindlng upon
        the debtor      or peym, Then he la given mtloe or the
        aasifimtnt.       This rule has been appllsd by the courta
        cf thla state to n sltustlon       where a non-atgctlable
        instrument is transferred      under Artlalc 569, mpra,
        sad it has been held that uadrr such artiole,         If
        notice is clvta to thq debtcr.        ho la bound theraby
        and has to deliver      said rerrant to the esslcnee.
        Thie cono1uslcn lozlaally      folloa;s frcm the statement
        of the court in the case ci Gulf C. k S. F. Fy. Co.
        v. Xldrtdgo, 80 s. 7:. 556, as follov:s:

l   -              *Article     309   of   the   !?evirad Statutes
             of 1895 provides that the seslgme          of any
             instrument asntionsd in the precediw          erticle
             my maintain an action        thereon in hla own
             mm,      but ha shall allow every dltrcount and
             clefsnae   arc?lnat the same whtah it would
             have been subjrot to in tha hands of any
             2rtvlous owner berore notice of the es.6ig.n-
             sent was given to the defendant. The pre-
             vious article     referred   to is artlale   308,
             which authorize8 e pledge6 or ase&nee of
             any lnstrmant      not nagotlabla    by the law
             narohant to transfer       by aaaignment his inter-
             est to another.       It  is true that thsse pro-
             vialons of the statute       tiss the expression
              %rltten    lnstrtment*,    but we are inclined
      to the o:!iniol; tbst : L cm bt:. locksd to
      In corder $3 c?eta:r,f2e upori who9 the Sup-
      den r~.sGn to estotllrih      the fact that rey-
      .mtnt V.-SE?lacu Yit2 orating ;q- ?:ith;iut
      cctlca   nr tt;;6 rar3~xlant.     T&5 btGtUt6
      ~rooieae thnt tti~ nzol~nzsnt la ::sde
      subject to 211 ::f the ,:efe.lscs bsfcra
      ZIOtiCo Or the S$~i~nclWIt MS ,c.iven to the
      Cefcndant . The use of the OXpZ-4Z6iOn 'notlce
      of RaL'fGment v:as cfvcn Co the .; efendcnt'
      izplies    that the Cefsndsnt mutt bo &iven
      notice of the asalpment         in order to pre-
      clude him rroa sasertlr,:       a settlemsnt   tloda
      ?,,ith the ori,gi.nel creditor.      The rule my
      pcsslbly    be othsruioe 4th reftracce        to
      negotiable    Instruments.      A debtor v&o
      settles   cith the original      creditor  e nsn-
      negotiable    claim, +lthcut notics thet it
      hae been trecsferred.      ought to be yro-
      ttotsd;    and we are Inclined to the
      opinlcn thet the burden of proof recta'
      upon the aanipnee to establish          eom fact
      indlcatirdj   that the debtor had notice at
      the ti?ne the oettle~ht        ues zade with
      the origins1     creditor.   . . .*
               The says eoccluaion my also be dram froa
  the langue@a    of the %utrme Court $9 Texas in the cam
L oft Sta;l2ord Coqreoa Cm;,eny VR. Farars 'L Yerchanta
  Katioml Bank, 143 2:. :':. llL2, El8 z=ollowe:
             "The rvcsi;lt v:aa cot *EirF:nable at
      Cow.c~n k:iv; and this ;.:urposa 7f Ikie Lezls-
      leture in ecacti~       tht article    copied
      ?ZiQBto zlske such lnetrment       scsiqabla,
      eo that the pc-~son to :::hc?a aucb inntrti-
      nents shosld be r.e:;able z&+ht asnign
      t.!is contreot,   thus ;rlac.fnF. the so:ci,~ne4
      in tLe place of the assignor.          Eut th6
      sani::nca :;f ruch contraat cwid not have
      suet? t!.e 7..:rsr thereof at cmmon Law,
      but Zust have used the mm of the origIna
      obll gee.    TS enforce the right acquired
      under art?cle     3G8, the Ln&lelature enacted
Bomrabla      Tos C. King,   paps 15

         artIel0   309, Reviaed Statee, Welch reads:    ‘The aael~naa
         of any lnstmmant iasentloned in ths pracedl~     article  may
         mintsin    an action  thcrron in his own name, but ha shall
         0110~ every discount and defense agr.ainst the saoa rhloh
         it w~ald have bean subject to In the hands of any prevloua
         owner bofora notice of the aaslgmen:     ma given to the
         defendant;   and In order to hold th6 aes?@or    es surety
         for the paymaut of the Inatrumnt,     the evolgnas shall uea
         bus dIlL~ence to aollsot     the mm.
              ". . .

               wS~tIola 309 made it the duty of the bank, when It
         received the raoalpt,   to give notice to the Cor,press  Coz-
         yany of the transfer   in order to hold the obl.lgor respon-
         sible to the asnlgnca.
                . . .

                “In Sraarlngan v. Lucklap It wee said: 'It me the
         duty of the aaa&nea of a non-naectiable     note to promptly
         rotlfJr the maker of such trsoafar.   It 18 even held that a
         transf 6r, a%ve as ber.waen the pays8 and the lndorsae,  la
         not cmpleta    until such notice ws given . . .*
              *. . .

                “By a strong  iicpllcation  article   309, supra, euthorIzee
         the obllgor    In a non-na&otlable   contract   to raoognlzs the
         oblleea aa ths owner of the pro;trt;l      until notified   of its
         aasigrlmsnt.”
          It la therefore  the opinion of thla dapartaant th+t under
be holdiwa   of the above quoted casea and Artlols   569, If notice
f an’askl@mnt    or transfer  Is brought to the attention   of the
tste spent whose duty it 1s to deliver   the werrmt,    than eel4
t&a egent Is bound thereby end mat pay the r!arrant to the
 8SIgtU!J@J.
           In this respact you are edvlaod. hl:wevcr, thet when
 otlcs  of an asalgnment la pr6%6ntsd to the yayin;: want, whlhh
 gzlgnmnt shows on ita face to be nn aanignment of unecrnad aal-
 r, or ra:zas 0r a public official,         the ~-oyIc~ a6‘ent mat consider
 uch asalpment wa voi!l, and my not r:sy the saws to the asei@me.
 s pointed out by the Court cf Civil Ap?,ealo cf Texas in the case
 f s1111e v. Yaatharforcl Co,5praea Co., $16 s. -. 472, pnymsnt to an
 g~lgnee unc?ar B VOID ae~Ie,namat Is no pqment, and the fess are
 till oacollected    fees cf cftlca      so far as the eaployoa la concerned.
 gwevar, where the laatrusent        rcrcltae ttnt the wor:~ant or check 1s
 us the azployee and there Is nothing lndlcqtlpl”, the same as being
 or unanrnsd salary,     tba as-lgnment wuld have to be recognized
 ithln the ll~ltatlon     of .irticla    6165~3-6, suym.
Eoaorabla   Torn C. Xl~8,   pita   16


           “7.  Xunt a warrant rroeivrd by a ww-
     rant  company under such en nafilgnmant be an-
     domed by the payea or by some one leeally
     authorizad to endorna the ama for h1.mbafora
     tha State Treasurer  is authorized to pay the
     aa%e to the holder thereof?
            “8.  If 80, is the form hereinabove set
     out aufrlclsnt   80 aa to authorlza The John
     Doa Company to endorse a warrant received by
     thra by virtue of an aaslgnmant with thnt
     f ora?

            “9. If this form authorleas’ thin oompany
     to endorse such rerrants   for tha payaes thara-
     of, which of the following    steps  should be
     taken by Ths John Doa Company before t?;a Weta
     Treasurer  la authorized  to pay warrants pra-
     aantrd to him aa Stnta Trees-r      by The John
     Doa Company If the mama of the payaa of auoh
     wsrrenta has bean sndoraad upon the mm by
     The John Doa Cospany:
         *(a)    Marsly present     such warranta   for
     papant?
           -(a)   File   erlodIoally    a sworn stato-
     ment    that they lpTha John Dca Company) have
     written authorlzatlon       for all warrants yra-
    + aantad within thnt period to endorse the
      paj+as’s name thereto?

           “(0)  keooap~ny  aaoh warrant presentad
     for payment with a sworn atatament that The
     John Doa company is authorized   to endorse
     the r;ayea’a nxde thereto?

          -(d)  Accozipany each warrant Fresentad
     for payment with the orie,inal/or   a carbon
     copy of the f;r.n heretofore   set out ale.nad
     by the payee of such warrant?”
           In these three quaetions  you are concerned with
the typa of information   tha Ststa Treaeurer should ra-
quira before he rays a at!ita \%arront to anyone but tha
payaa therein.    There can ba no question but that when
Honorable       TOE C. zing,   i:aca 17


an assigcae nsrely presents the warrant to the State
Treaeurar without any other evidence that the sem he8
been properly eaiignea to him, the State Treasurer
would be unauthorized     to make paymmt on the warrant
to the assl(;nea.    This we8 the holding of the oourt
in the cam of Attoyeo River      Lllaber Co. v. Fayos, 122!
S. ‘s?. 278.  In aLscueelng   non-negotiable  instrumsnte
the oourt stated as follows:
                . The cheeks In question
                n                            having none
     of ths'&mtial      quellties   of a negotiable
     lnetrumnt   payable to bearer, the ners
                                          re 44tl no pm-
     session of then by the app8llae --T-=-
     sumution that she ia entitled      to the rlzhts
     of iha~pemon to whom they wore issued.-The
     evldenoe failed   to show that appellee had ao-
     qufr4a the right ana title 0r the original
     OvJner 0r said cheeks,    and therefore  rells to
     show that she was entitled     to rscomr thereon.
      . . .* (Gc@arecorln~ ours)
            The 3iprs33  Court or Teree      In the teas of Cragg
v. Johnson, 37 Tex. 558, lc apeaklcg         or a non-negotiable
lnatrunett,   said as tollows:

           ". . . A ;GsreI transfer by delivery xl11
     not enable ths holder to rscover,   without
     avsrrimnt end proof of such bone fide owner-
     .ship. . . ."
            Eowavsr, if tha warrent is endorsed by the peyse
ii~a~~~ataiv4rea to the werrant oo~tpany, suoh endoreezent
and dollvery would ba sutriclent     to transfer said warrant.
Your attention    Is oelled to the feet that Ytate warrants
read "my to the order or                     ." Ronorable Scott
Coinerr In the opinion prsviouely    wfroa,       stated as
r0ii0we:
                ".   . . but the title to suoh weri.ent aay
      ba transferred        by erdorxmmt   and deliv??ry,
      .    l    .




            *$n other v:oras stats warrants are not
      negotiable   instrumnto   further than that title
      zay bs transferred   by endor;erent  and delivery."

                 In the cam of City of Belton v. ilerrie Trust end
Savings        &ink, 273 i. ":. 614, the court steted as r0ilows:
           "That zunlolpsl warrasts are not r.c~stisblo
     lnstruxente    withPc the law mrchnnt,     Suxtbsr
     thah that title    nry be trennforred    by-%?%%-
     i-ent ar.d deliver   , is well settled."

            Yhs Y.aco Ccu:t of Clvll Apceols in the oam OS
.:.00a V. Yparks, 4% 7:. 1,:. (~a) 142, stated 60 r0ii0wa:
             mEow4v4r, the rimre feOt tlxt the instru-
      zeht wao nonnegotiable          In the eense that a pur-
      chavsr    of nrsgotlable     popes who buys ror a val-
      uable   ooheideretlon      eith,sut notloe,    takes the
      earn free OS equities         In ravor o?‘ the a&or,
      does not Atigste         against   a8 assignmht     OS the
      obll~stlon    evidmoed thereby by lndoreaztvnt
      and delivery     of the lnstrumnt.          .hethsr it be
      denoi&mtad a tote or not, it was the prlzary
      obllgi\tlan to pay mid was the svldenoe oS the
      debt.    The  fact tht       it was trade  payable   to ,‘.
      T. ‘$a!issor order, evldenoes the Intention of
      the parties that title          thereto should pass by
      Lndorsament and delivery of the Instrument, end
      such was th;! effect       thereof.    . . .n
          St is th% opli;ion of t&a dapartxmt,thereSore,
that while e rtate warrant is, not E negotiable    lnstruzcnt,
the sasx nay bo transferred  by ecdwearent    bnfi delivery.
            xc anf3w0s to your q,uf?etloz nu3her 8, Vu?3
                                                       ere un-
able to see any r6ason why the fo,rm which you include in
your letter   xould not bo aufficlsnt    to authorize the ;ohn
;;tje Co~~ang to endoree a varrant    racaived by them by virtue
or ec a;aigm.snt.
             In your question nutiber B you ar? concerzed viith
the authsrity     of tLa Treaaurar ta rnw!;rzim on endarseamt
isae    hy a warrant cooprng In thm naze of the cajree under
tte authority of the previously           dincussjcd dower OS attxuey.
There can to EO question but that when the Treasurer ~227s
e warrant endorsed in tbls manner he Eoes so at h:s porll.
Au pointed out by the court In the ease OS ";fll.lo v.
  tatheriord   col;pr0ss co. ‘ 66 i.. i;. 472, pnyE.0ct to &xl as-
 ei;oee   mdga    void  nsskoz.?;ont IG no payzx~~t at all. ~hsre-
Sore, the T~~esurer should require ouuh iniorzutlon               con-
 oerniog the nuthority to endorse pey(~s~3 nfU?ieon IYWrrsnt
 88 he seeie will proteot him3eli.            There o!in bc no qusn-
 t:on but that the m~l;od      yoti s&Jsest     in  nwher    9 (d) -
 that of acompnyiu&        each warrant with t!lo oriLxinal or a
 co~,y of the authorization      - r..c~.Q.d be the rret,hoc¶ Chnt would
Honorable   Ton C. King,   psge 19


beat groteot the Treasurer.       Eow*var, any of the Eethode
you suggeet w(xll% be rrufficlant     1P in iact authority  for
the *a%ors*&ent hd baen given by the pay**.         The .pro-
blem which ttil8 question     prosento is one of proof in ca8*
of a conteet arising over a .ptxrtlcular warrant and not a
problem of authority      of the Treasurer,
           "10.   If the fan: heretoSore 64t out
     is not sufrloisnt    to authorize the John CO*
     Coqmp to endorm upon a atnte u-arrant the
     m&e of the payee, what steps would have to
     be t&en by that aonipany berore the S,t.ate
     Treasurer would be autt.orized to pay the sanie
     to The John: Co% Company? ::oul.d The ,John Eoe
     Con;pany hava to file with each state warrant
     upon presontsect   ror  payrkent, a 2ower of at-
     tortxy to endorse the ntir;eot the payee upon
     the a&e?-
            This departnsnt is unable to find any reason
why the enclOSe% authorization would not be auftlclent
to authorize    the John Poe Colr;panp to enborae   the state
warrant in the n-6 of the payee.        The enfforsement fe
part of the written assignment plan and as ha* Seen
previouuly   stated,  ouoh aoslgnJn%nt Goeo not have to be
aoknowladged   or be und*r oath.
            "11.   If your answer to question ntmber
     five ie In the negative,    is there.any stat-
     utory or constitutional    prohibition    whioh
     V?OUl%prevent the Stat8 Tr*a8UMr irOni re-
     quiring a power of attorney to be tiled and
     by so doing keep an acoouot/or      record shoa-
     ing that the st.at% ha8 discharge% it8 ob-
     ligation    to the payee of such state warrant?
            "12. Cr 1s there any statutory     or Con-
     stitutional  provision  reqolrlng   the State
     Treasurer to keep aooounte/or     records ehowing
     that the state bee dlsoharged lte obllgatlon
     to the payee on a state warrant?"
            A8 prwiously   pointed out in this opinion, Artiole
4382 requires that the state     Treasurer   register each warrant
isher the saw is .pld in a wwarraaC paid reglater"        and
Paid register    is to 8hW the number an% amOUnt of eaid
warant.     This is the record   that tha l%glaLature has
pro-lded for acd whloh shows that the stqte hes dl8oharged
its o?J.igation on a partioular     warrsnt.   %iowever, there
is nothing in Article    43e2 or in any other 8tatute or In
  the Constltutton r:h:ch mwld prohibit the Ztote Treasurer
  from keeping a record Ehowing to whom a particular          warrant
  wed >ald,   nlthcu&h,   OS previously    pointed out, the sam%
  is fret rec;uired under Article     i,JP2.   In line with what
  bee bean previcuslp     stated,  the   State  Treaeurer would heve
  to reco~nlze ar. er:sQpmat of a state pp varrant rer.srd-
  less of the fact that t::e ssaignee did not fwnisb          the
  Stcta Tre~surcr with the power of attorney eigne4 by the
  payae.    There onn be no question but t!mt un3sr the de-
  cieions   in this atate, end under Article        569, such a
  written ttseiezwnt     aa is enolosed in your lettor aonld
  be auT?fcieat     to aiwlgn ~oallblp a payee’s interest     in a
  state pay warrent, an4 ouch nsalgnment wuld have to be
  recognized   by the State Troesuror when the sma Is pre-
  sented to hi3 =ith proper and sufriclent          evidence of
  tke tmnefcr.
               “13. If a0 statute    nr 00nstltutlnnal
        ~rovislon   rreocribes the .zanner xhereby e
        ~ovexnmental ,Functlon ie to be performed
        2nd no 9ti:tut.s or constitutional    provisicn
        3rohibit.e t?x use of the most eff~iclant
        ,-nd business llks manner, shrul4n’t      that
        mtthnd :f performInS such function be used
        so OS to best protect    tho lntereot   of the
        eta te:: !*
                 Cndoubtedlg yaw Guestlo:: numbr,r 13 muat be
  azsvemd in ths cffiraative.            ikcqavrr, 05 to Just what
  in t_?e most efficient        and bmlnes3-lika      msnn         "15. i'OUldthe per823 63 :xcocsGin~ztbC
    rarront for oayzmnt under siicha evxx e\eSe-
    wr?t b6 legally liabla to the st?t~:'~
         Tne answer to your que5tlom  a8 to tba liabil-
itg of :he :'tateTre.esurerend the ye:'soncr+.emtlne
the rorront mi@S depend in each lns?t%rreon tba racts
or the pUrtlCUi%r CGSO, sad we preier not to atte-tptto
lay down a eencral rule of 1%~ based oo a hypo:hetic%l
puastlon under th*se circunstanotn.
         “16.  If your a.nsw.:r
                              to question Five
    16 in t+hone@ativo, and your nnsw%r% to
    questlon Fourteen %nd Plftcen ara in the
    affixatlve, Uoen the ioct that a public
    offioia1      ana   his   ouretlen      1~1111.be 1~~.8llg
    !fable GG the st.at%for auoh publfc ofPicl%l~%
    non-fonsasca or nlaPeas%nce in the prformnca
    of R #overumntsl function or that scme beok
    or corporatlbn or perecn Hill be l%R"lly llaS1e
    to the aiate for breach of s warracty or for
    zisrepresentstlcns, juatifp lnefiXciant ~35
    unhueinaoe-lika jxrtormncs Gl a ~ovnrnnextel
    function when sn efPicient and hu~insss-like
    mnnsr of pzrfoxxi~p,ouch E?vcr:im%cL%lfwiction
    is   n:)t   p?ohlbited     by etztute       cr   comtitotion?"

          ;iven if ?2;e .?tateTreosbrcr or scrle5:z2kinc~ c3ccem
:cre ~-:Sconollylinbie in 8 prtlool.~~ case, Chi% aould by .
         Justffy the Lteta Trfasurer's n.+t cc:s>!l.vln~ dth
:o %.u;arr:lnt%
                         ubich Mse ?.otbeen
     eodcrsed by the r;syeeunder %% %s!signm+nt
     to prssent neparote and actual uutboriza-
     tlcn t? endo:   the sainain tha naas of
                             Ctete Treszu:?r in effect
        iAs pay6a, isn’t tlif!
        mklng such person a pcg111~a-Tentfsr the st:~te’i
        If 80, can he lcrolly do thls’~‘~
          Under the eituotios you eecume i.nquggtlon number
17, the 5tat.eTreasurer is not mski~: such a parson as you
describe a ~ayin& s::entfor the state, becmms suoh payment
by the State Treesurer is for the purpose cf Cischarglng
the s:ate*a liability on tAtiwarrant. The peyzientby the
state ‘Yensurer is to the lndlvidusl as asslgnsc~or trans-
fsrer of the peyea, nnd not to hi.?l OS DD agent to make
pepent to the payas on the xarrsnt. The payment by
the State Treasurer ie for the purpose of 3tschnrging
tha stata’s liability under the mrrant in all cases, and
it could not be sei,dthen t&t  ths StrctoTrcscsure= wes
aaklw$ a paying eg&?t out of the po:con to when he saya
the Warrant.
          :l’e
             trust thet ths nbove discusaim of the
qu66tions fropounastdin your lettar ~111.sotiaractorily
ansnar your Inquiry.